TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                           NO. 03-10-00054-CV


           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                       Stripe-A-Zone Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-000196, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00055-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                    Ranger Excavating L.P., Appellee

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-10-000194, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00056-CV


           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                     The Overton Company, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-10-000195, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING
                           NO. 03-10-00057-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

          All Seasons Waterproofing & Restoration Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-000197, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00058-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                    Wellsco Enterprises Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-000181, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00465-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                      Whiting Systems Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002254, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                                    2
                           NO. 03-10-00466-CV


           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                       Moore Contracting, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-10-002255, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           NO. 03-10-00467-CV


           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                   Hull Supply Company Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-10-002256, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           NO. 03-10-00468-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                          Fuquay Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-002257, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                                    3
                           NO. 03-10-00483-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                     v.

                   Dumas Hardware Company, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-002366, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00484-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                     v.

       Gaffey, A Division of Crane Equipment & Service Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002367, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00485-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                     v.

                     Carlton-Bates Company, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-002368, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                                     4
                           NO. 03-10-00486-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                     v.

                   Raintree Construction Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-10-002400, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                           NO. 03-10-00487-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                     v.

             Tess Inc. d/b/a Internal Control Systems, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-10-002482, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           NO. 03-10-00488-CV


           C.D. Henderson Construction Services Ltd., Appellant

                                     v.

                   Clean Air Technologies Inc., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-002483, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                                     5
                           NO. 03-10-00489-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                     Hagler & Kerr L.L.C., Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002484, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           NO. 03-10-00490-CV


           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

                       L & O Electric Inc., Appellee

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-002562, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           NO. 03-10-00491-CV



           C.D. Henderson Construction Services Ltd., Appellant

                                    v.

               Tejas Glass Inc. d/b/a Texas Glass, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-10-002563, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                                    6
                             MEMORANDUM OPINION

PER CURIAM

               Appellant C.D. Henderson Construction Services Ltd. has filed motions requesting

that these eighteen related appeals be abated for purposes of settlement discussions. With the

exception of Whiting Systems Inc., the appellees do not oppose these motions. We grant the motions

and abate the appeals. All appellate deadlines will be tolled during the period of abatement. Absent

further order of this Court, these appeals will be automatically reinstated on December 10, 2010.

The parties are directed to file either a status report or a motion to dismiss by that date.



Before Justices Patterson, Waldrop and Henson

Abated

Filed: September 10, 2010




                                                   7